Case 3:15-cv-01857-SI   Document 409-10   Filed 10/15/20   Page 1 of 3




       75,$/
                                      Case 3:15-cv-01857-SI                                             Document 409-10                                      Filed 10/15/20                     Page 2 of 3                           3:15-cv-01857
                                                     VISALUS ™ INDEPENDENT PROMOTER (VIP) APPLICATION                                                                                                            Fax Form to 1.877.547.1570
                                                                                                                                                                                                                                               26
   STEP 1: Join Our Team. Please choose an enrollment option.                                                                                                                                          PROMOTER SYSTEMS

                                        $   49                                                                                                  $499                                                                                   x40
                                                                                                                                                                                                                                                        $ 999
                                                                                                                                                x15                                                                                                TOTAL RETAIL VALUE
                                                                                                                                                                                                                                                       $  1,897
                                                                                                                                                                                                                                                         x10
                                                                                                                                            25% OFF
                                        x3                                                                                                                                                         25% OFF 25% OFF                                              FREE

           + PURCHASE YOUR
            CHALLENGE KIT                                                                                                                VISALUS      TM
                                                                                                                                                                                                                                                  VISALUS          TM




            FROM $49–$299                                                                                                                                           x25 x25 x10

2 STEP 2: Select Your Monthly Challenge
                                     g Kit. Choose the items you would like shipped to you each month.
  NEW                                                                                                                                                                     C
                                                                                                                                                                          CHOOSE YOUR AUTO-SHIP DATE:
                                                                                                                                                                                5th         12th           19th
                                                                                                                                                                          Executive enrollment Auto-Ship orders
                                                                                                                                                                          will be processed and shipped starting
                                                                                                                                                                          the next month on the selected date.        30 CHILDREN’S SHAKE
                                                                                                                                                                          Basic enrollment Auto-Ship orders will
                                                                                                                                                                          be processed and shipped with your          MEALS DONATION $24
         FIT KIT                             TRANSFORMATION KITT                          CORE KIT                          SHAPE KIT                 BALANCE KIT         enrollment package. If selected date                                              AUTO
                                                                                                                                                                          lands on a weekend or holiday, orders       QTY:                                  SHIP
         $299                                $249                                         $199                              $99                       $49
         $409 Retail Value                   $339 Retail Value                            $278 Retail Value                 $136 Retail Value         $68 Retail Value    will be processed on the last business
         SAVE $110                           SAVE $90                                     SAVE $79                          SAVE $37                  SAVE $19            day prior.                                  Shake Meal for Meal Match!


2 STEP 3: Additional Products                                                                                                                                              2 STEP 4: Vi-Net® Login & Additional Tools
   All additional product orders will be processed and shipped with your enrollment package.                                                                                 Please select a unique username and password to access your ViSalus Back 2ǒFH
    QTY         ITEM NAME         ITEM PRICE AUTO-SHIP ONE-TIME    QTY         ITEM NAME     ITEM PRICE AUTO-SHIP ONE-TIME                                                   If neither Username choice is available, Passwords must have 6–16 characters
                                                                                                                                                                             username will default to your mailbox    and contain at least one letter and one
          50 Taster Packs         $250                             Nutra-Cookie™: Pick a Flavor                                                                              number.                                  number, e.g., rsmith2.
           25 Starter Packs                 $250                                                Oatmeal Raisin                 $34/box                                       (1st Choice):
                                                                                                                                                                             (2nd Choice):
           ViSalus GOTM–2 oz. Shots $48/box                                                     Peanut Butter                  $34/box
           ViSalus PROTM–Drink Mix $32/box                                                      Chocolate Chip                 $34/box                                       You will automatically be        Upgrade to Vi-Net Pro
                                                                                                                                                                             subscribed to Vi-Net Pro         Swipe for $39/mo and
           Vi-pak®                          $99                                                                                                                              plus ViSalus Success Club        get The Swiper for $49
                                                                                                                                                                             Subscription for $29/mo.         (one time charge)
   See Product Price Sheet for Item Numbers and pricing information.                                                                                                         To change or cancel, call ViSalus Customer Service at 1.877.VISALUS

2 STEP 5: Personal Information
  IP# or SSN: ___________________________________________________                                                                           Communication Preferences:
  Enroller Last Name: __________________                               First Name:______________________                                    Home Phone #: ____________________                            Mobile Phone #: _______________
  The Enroller is an existing IP who refers a new IP. The Enroller can place the new IP anywhere in the depth of his/her organization.
  Once the enrollment process is complete the enroller can add/change sponsor information in the “Waiting Room” found in Vi-Net.            Mobile Phone Provider: Required for ViSalus Mobile Updates (SMS)___________________
                                                                                                                                            E-mail Address: _______________________________________________
  Last Name: ______________________ First Name: _____________________
                                                                                                                                            Receive ViSalus News & Updates via: Check at least one
  SSN or Tax ID: _____________________                                 Birth Date: ____/ ____/ _____
                                                                                                                                                ▢ Phone            ▢ Email     ▢ Mobile Text Message (SMS)                 ▢ None
  Company Name: __________________________________________________
                   If doing business as a legal entity, complete and attach the Company Enrollment Form. (Required)
                                                                                                                                            Language Preference: ▢ English ▢ Spanish ▢ Both
                                                                                                                                            Gender: ▢ Male ▢ Female
  Shipping/Mailing Address: __________________________________________
                                                                                                                                            Billing Information:
  Apt/Suite: ______________________________________________________
                                                                                                                                            Full Name on Credit Card: _________________________________________
  City: ___________________________                                    State: ______             Zip: ______________
                                                                                                                                            Credit Card Number:|__|__|__|__|__|__|__|__|__|__|__|__|__|__|__|__|
  Billing Address: __________________________________________________                                                                       Expiration Date: ____________________                         Security Code: ________________
  Apt/Suite: ______________________________________________________                                                                         Card Type: ⒓ Visa            ⒓ MasterCard         ⒓ Discover           ⒓ American Express
  City: ___________________________                                    State: ______             Zip: ______________                        Cardholder Signature: ___________________________________________
  I authorize ViSalus to charge my account for the amount listed. I promise to pay such amount to and in agreement governing the use of such card. I understand that ViSalus will apply taxes, shipping and handling charges to my order. If the
  order is Auto-Ship or a monthly Vi-Net Subscription, I authorize ViSalus to ship/charge these products monthly. Cancellations must be submitted at least 5 days prior to the Auto-Ship date or Vi-Net billing date.

I understand that to become an Independent Promoter (IP) of ViSalus I am only required to submit this Agreement.                         receipt of this Agreement. I have read and understand ViSalus’ Policies and Procedures and Compensation Plan,
I further acknowledge that my advancement in the ViSalus marketing plan is based solely upon the acquisition of                          which are incorporated by the reference herein, and agree to abide by them as they may be amended at any time.
customers. My purchase of sales aids or training material, or attendance at training classes, is strictly optional and
at my discretion. I also understand that if I choose to enroll or sponsor other individuals to participate in ViSalus’                   I UNDERSTAND THAT I MAY CANCEL THIS AGREEMENT WITHOUT PENALTY OR OBLIGATION AT ANY TIME,
marketing plan, I will only be compensated based upon the activities of other IPs to the extent of their sales made
to customers.                                                                                                                            FOR ANY REASON. I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUST BE SUBMITTED IN WRITING TO
By my signature below and initials on the IP Terms of Agreement on the reverse side, I acknowledge that I have                           THE COMPANY AT ITS PRINCIPAL BUSINESS ADDRESS. PLEASE SEE OTHER SIDE FOR TERMS.
carefully read this Agreement, and I am willing to accept the terms and conditions herein and on the reverse side.
I understand that the terms of this document shall be a binding Agreement between ViSalus and me and upon
Applicant Signature: X                                                                               Date:
This application is not considered complete unless ViSalus receives both the signed and dated Application (page 1) and the initialed Terms of Agreement (page 2)
                                                                                                                                                    (%LJ%HDYHU5G6XLWH7UR\0,Customer Service 1.877.VISALUSvi.com
                                                                                                                                                                                                                    © 2012 ViSalus, Inc. All rights reserved. D1000US-25 1/2
                                                                                                                                26-1
                        Case 3:15-cv-01857-SI                    Document 409-10                  Filed 10/15/20                     Page 3 of 3
                                 VIP TERMS OF AGREEMENT                                                                                            Fax Form to 1.877.547.1570

By joining ViSalus™ these are the Terms you have agreed to. Refer to the                 from VISALUS without written authorization and that the unauthorized use
Policies and Procedures for detailed information.                                        of any Proprietary Mark is a violation of federal law and this Agreement,
1. I acknowledge that I am of legal age to enter into this Agreement and that            constituting grounds for termination of this Agreement by VISALUS.
    I am a real person.                                                              16. I understand that as a Promoter, I am free to select my own means,
2. I understand and acknowledge that this Agreement is not binding until                 methods and manner of operation and that I am free to choose the hours
    received and accepted by VISALUS.                                                    and location of my activities under this Agreement, subject only to the
                                                                                         terms of this Agreement and VISALUS Policies and Procedures.
3. I agree that as a Promoter, I am responsible for determining my own
    business activities and that I am not an agent, employee or legal                17. I acknowledge that I am not guaranteed any income nor am I assured
    representative of VISALUS. I am responsible for the payment of all federal           DQ\SURÀWVRUVXFFHVV,FHUWLI\WKDWQRFODLPVRIJXDUDQWHHGSURÀWVRU
    and state employment taxes and any other tax required under any federal,             UHSUHVHQWDWLRQVRIH[SHFWHGHDUQLQJVWKDWPLJKWUHVXOWIURPP\HǑRUWVKDYH
    state or regulatory law. In the event that I fail to provide VISALUS a valid         been made by VISALUS or any VISALUS Promoters. In this connection, I
    6RFLDO6HFXULW\1XPEHURUHPSOR\HULGHQWLÀFDWLRQQXPEHU9,6$/86PD\                shall not represent directly or indirectly that any person may, can or will
    withhold commissions due to me until a valid number is provided.                     earn any stated gross or net amount, nor that sponsorship of others is easy
                                                                                         to secure or retain, or that substantially all Promoters will succeed.
4. I understand that I am not being sold a franchise or business opportunity.
                                                                                     18. I acknowledge that I have the right to sign up as many personal customers
5. I may terminate this Agreement for any reason, at any time, by giving                 as I wish. I will receive a commission each month from my personal
    VISALUS prior written notice. VISALUS may terminate this Agreement in                customers’ purchases and my downline network in accordance with the
    writing upon violation of policies and procedures or in the event I violate          9,6$/86&RPSHQVDWLRQ3ODQWKHQLQHǑHFW
    any part of this Agreement. In such event, no further commissions will
    be paid by VISALUS. To terminate this Agreement, I must mail or deliver          19. I agree to indemnify and hold harmless VISALUS from any and all claims
    personally to VISALUS, a signed, dated written notice of cancellation sent           losses, damages and expenses, including any attorney’s fees, arising out
    to: ViSalus, 1607 East Big Beaver, Suite 110, Troy, Michigan 48083.                  of my actions or conduct in violation of this Agreement, Compensation Plan
                                                                                         or any Policy or Procedure of VISALUS. I agree that in order to recoup any
6. I agree that as a VISALUS Promoter, I shall place primary emphasis                    damages and expenses it has incurred due to such violation(s), VISALUS
    upon the sale of Products and Services to non-Promoter consumers as                  PD\RǑVHWDQ\FRPPLVVLRQVRURWKHUSD\PHQWVGXHPH,QWKHHYHQWD
    a condition of my receipt of commissions. Commissions I receive will                 dispute arises as to the respective rights, duties and obligations under this
    EHEDVHGXSRQIXOÀOOLQJFHUWDLQWHUPVRITXDOLÀFDWLRQDVVHWIRUWKE\               Agreement, Compensation Plan or the Policies and Procedures of VISALUS,
    the Marketing Program and Compensation Plans as may be amended                       it is agreed that such disputes shall be exclusively resolved in the Circuit
    from time to time. A three ($3.00) Dollar processing fee will apply to all           Court for Oakland County, State of Michigan, or Federal Court located in
    payments.                                                                            Detroit, Michigan. Michigan law shall apply to the resolution of all disputes.
7. I agree to keep accurate records and to abide by all federal, state, and              Louisiana residents may choose Louisiana law and jurisdiction.
    local laws and regulations governing the sale or solicitation of the products    20. I acknowledge that I have read and fully understand the VISALUS Policies
    and services marketed by VISALUS including, but not limited to, any and all          and Procedures and Compensation Plan, which are incorporated herein
    permits and licenses required to perform under this Agreement.                       by reference and are binding upon me. In order to maintain a viable
8. I understand that no attorney general or other regulatory authority ever              marketing program and to comply with changes in federal, state or local
    reviews, endorses, or approves any product, subscription, compensation               laws or economic conditions, VISALUS may revise its Compensation Plan
    program or company, and I will make no such claim to others.                         and Policies and Procedures from time to time. All changes thereto shall be
9. I understand that a $25 Administration Fee will be charged annually to my             HǑHFWLYHXSRQYHUEDORUZULWWHQQRWLFHWRPHDQGEHFRPHDELQGLQJSDUWRI
    FUHGLWFDUGRQÀOHZLWK9L6DOXV7KLVIHHLVIRUVHUYLFHVZKLFKLQFOXGHEXW       WKLV$JUHHPHQW7KHKRPHRǒFHSULRUWRXVHRUSXEOLFDWLRQPXVWDSSURYH
    are not limited to, downline reporting, customer tracking and accounting             all advertisements using the Proprietary Marks of VISALUS.
    services. The Administration Fee will be charged in the month of my              21. I acknowledge that this Agreement, Compensation Plan and the Policies
    enrollment anniversary and if not paid will result in my Promotership                and Procedures incorporated herein by reference, constitute the entire
    being placed on Financial Hold for up to 120 days. If the Administration             $JUHHPHQWEHWZHHQWKHSDUWLHVDQGVKDOOQRWEHPRGLÀHGRUDPHQGHG
    Fee remains unpaid 120 days after it was due, my Promotership will be                except in writing signed by VISALUS. This Agreement shall be binding upon
    terminated and I will forfeit any commissions that were held since the               DQGLQXUHWRWKHEHQHÀWRIKHLUVVXFFHVVRUVDQGSHUPLWWHGDVVLJQVRIWKH
    time I was placed on Financial Hold. If my Promotership is terminated, I             parties hereto. If any provision of the Agreement is determined by any
    understand that I must re-enroll as a brand new Promoter and will not be             authority of competent jurisdiction to be invalid or unenforceable in part or
    placed back in my original spot if I wish to pursue the ViSalus opportunity.         in whole for any reason whatsoever, the validity of the remaining provisions
10. I agree that VISALUS shall not be liable under any circumstances for                 RUSRUWLRQVWKHUHRIVKDOOQRWEHDǑHFWHGWKHUHE\
    any damage or loss of any kind, including indirect, special, punitive,           22. I agree to abide by the terms of the noninterference and non-disclosure
    FRPSHQVDWRU\RUFRQVHTXHQWLDOGDPDJHVORVVHVRUSURÀWVZKLFKPD\                  policy of VISALUS.
    result from any cause, including but not limited to, breach of warranty,         23. During the term of this Agreement (and any renewals), I will not sell
    delay, act, error or omission of VISALUS, or in the event of discontinuation         any other products for any entity competing with VISALUS. I agree that
    RUPRGLÀFDWLRQRIDSURGXFWRUVHUYLFHRǑHUHGE\9,6$/86                           I no longer promote any other organization that utilizes a multi-tiered
11. VISALUS shall periodically make sales literature and/or promotional                  compensation plan.
    materials available. However, I am under no obligation to purchase any           24. During the term of this Agreement (and any renewals) and for one (1) year
    materials or literature at any time. Refunds shall not be allowed under any          thereafter, I understand and agree that I will not contact, solicit, or recruit
    circumstances, including, but not limited to, termination of this Agreement,         any VIP, whether active or inactive, into any organization that utilizes a
    obsolescence of such sales literature or promotional materials, or any other         multi-tiered compensation plan. This includes indirect recruiting through
    UHDVRQ([FHSWDVVSHFLÀHGLQSDUDJUDSK                                          Facebook or other social media. I acknowledge that my violation of this
12. I agree that as a Promoter, this Agreement grants me the limited authority           provision will result in immediate termination of my Promotership and
    to promote and sell the products VISALUS markets subject to the terms and            payments of any kind.
    conditions established by VISALUS.                                               25. I understand that if for any reason a VIP violates any of the terms of the
13. I will not make any false or misleading statements about VISALUS or                  Agreement and/or these Policies and Procedures, ViSalus reserves the
    its marketing program. I agree that I will operate in a lawful, ethical              right to immediately deactivate or terminate the VIP’s position. Such action
    and moral manner and will not engage in or perform any misleading,                   by ViSalus will terminate any and all rights of the VIP and any further
    deceptive or unethical practices. In the event I violate any of these                SD\PHQWVRIDQ\NLQGDQGLVHǑHFWLYHDWWKHWLPHRIVDLGYLRODWLRQ
    conditions, my position may be terminated without further payment or             26. ViSalus Executive and Business Opportunity Return Policy: An Independent
    compensation of any kind.                                                            Promoter who cancels their Promotership within 30 days of enrollment may
14. I acknowledge that I am responsible for supervising and supporting                   return unused products from the Promoter Systems which are unopened
    Promoters I sponsor into the program and in my commissionable network. I             and in resalable condition. A refund will be issued for the value of the
    agree to maintain monthly communication and support to those individuals             Business Opportunity ($49) and the value of unused and saleable products
    in my commissionable network through written or verbal communication                 up to $450. If an Independent Promoter cancels their Promotership within
    and attendance at meetings.                                                          WKHLUÀUVW\HDUEXWPRUHWKDQGD\VDIWHUWKHLUHQUROOPHQWGDWHWKHVDPH
15. I acknowledge that VISALUS expressly reserves all proprietary rights to              guidelines apply however returned, saleable products will result in a
    the company’s trademarks, tradenames, logos (“Proprietary Marks”) and                product credit equal to the discounted value of those products (up to $450)
    copyrighted materials. I understand, acknowledge and agree that any                  rather than a refund and will be subject to a restocking fee.
    monies which I pay VISALUS are in consideration of my receiving a non-
    exclusive license, during the term of this Agreement to use the Proprietary
    Marks of VISALUS as stipulated in the Policies and Procedures and in                Please initial here ________ to acknowledge that you have read and
    conjunction with the marketing program provided to me. I further agree              agree to the above Terms of Agreement. Your application is not complete
    that I will not use VISALUS’s Proprietary Marks in any form whatsoever              unless you initial this page and submit with your Independent Promoter
    except as permitted in writing by VISALUS or in advertising or promotion            Application.
    materials provided, designed or published by VISALUS. I understand that
    I may not photocopy or duplicate any materials provided by or purchased


                                                                                            (%LJ%HDYHU5G6XLWH7UR\0,Customer Service 1.877.VISALUSvi.com
                                                                                                                                                      © 2012 ViSalus, Inc. All rights reserved. D1000US-25 2/2
                                                                                 26-2
